Citation Nr: 1133886	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether an overpayment of VA nonservice-connected pension benefits in the amount of $62,066.00 was properly created, and entitlement to a waiver of recovery of any properly-created overpayment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 administrative decision of the Committee on Waivers and Compromises (Committee) of the Milwaukee VA Pension Center.

According to a May 2008 report of contact, the Veteran had requested a Board hearing at his local RO.  Because the Veteran had not been scheduled for this hearing when his case reached the Board in October 2009, the Board remanded this case in order to schedule the Veteran's hearing.

The Veteran's hearing was scheduled for November 2010, and he was sent a notice letter in September 2010.  The appellant did not report for the hearing, and he has neither requested a new hearing nor shown good cause for his failure to report.  Therefore, his hearing request is deemed withdrawn, and the case has been returned to the Board for further appellate review.

The Board notes that the record appears to be incomplete as compared to when this case was before it in October 2009.  Specifically, an income verification match (IVM) folder that had been associated with the Veteran's claim appears to no longer exist.  Despite the Board's attempts to locate this folder, it has not been found.  The Board observes, however, that the Veteran has submitted his own tax return copies for the years at issue.  To the extent that the numbers in the IVM file may have been inconsistent with those of the Veteran's tax returns, the Board will accept the figures contained in the Veteran's submitted tax returns as accurate for purposes of deciding this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case in order to complete additional development that could not be requested at the time of the prior remand.

The Board notes that the issue at hand implicates both the correctness of the $62,066.00 overpayment and the question of whether the Veteran's is entitled to a waiver of recovery of any proper overpayment.  Before the Board may reach the issue of whether a waiver of overpayment should be granted in this case, it must determine whether the overpayment of $62,066.00 was properly created.  

The overpayment in this case is based upon nonservice-connected pension benefits that the Veteran received from approximately February 1, 2002, through December 2006.  These benefits were originally awarded based on the Veteran's assertions that he and his spouse had earned no income during the years at issue.  The record reflects, however, that VA eventually discovered the Veteran had received dividend income in 2002, 2003, and 2004, and that he had been running his own business during those years as well.  The Veteran's income beginning on February 1, 2002, was determined to exceed the maximum allowable pension rate (MAPR) and VA concluded that the Veteran had, in fact, been entitled to no benefits from February 1, 2002.  Thus, an overpayment of $62,066.00, the entire amount that was paid to the Veteran from February 2002 to December 2006, was found to have been created.

Since its discovery that the Veteran has, in fact, received income during from 2002 through 2006, VA has been attempting to calculate the Veteran's countable income for those years.  This process has involved determining the Veteran's net income for the years at issue.  Based on its own review of the record, it appears to the Board that the only remaining question of significance involves a determination of the expenses, if any, the Veteran has had to pay for rental of his business property.  

The Board notes that rental payments for business property are deductible business expenses on both VA Form 21-4185, Report of Income from Property or Business, and on IRS Form 1040, Schedule C, Profit or Loss from Business (Sole Proprietorship).  

The record reflects that the Veteran reported no rental payments on his tax returns, while he reported paying rent totaling approximately $22, 500 on his VA forms for the years in question.  (The Board notes that these VA forms were dated in January 2008 and were submitted in February 2008, so they were not of record to dispute the Veteran's earlier assertions that he had no countable income.)  The sizable sums of rent expenses as reported on the VA forms appear to largely account for the differences between the income as listed on the Veteran's tax returns and that which is listed on his VA forms.  

The Board finds circumstantial support for this interpretation in the Veteran's repeated references to business expenses having offset his income.  For instance, the Veteran asserted in his January 2008 substantive appeal form that he has a "[b]usiness income form for offset," and he noted in an October 2009 statement that "I have always reported by business income and expenses to the VA.  In the past my business expenses reduced my overall income.  Here of late, my family income has changed."  While there is significant reason to be skeptical of this characterization of the Veteran's past relations with VA, the Board does find legitimate reason to believe that the Veteran's payments for the rental of his business property may not have been properly considered in calculating his countable income for the years at issue.  

In light of the above, the Board finds it appropriate to remand this case in order to give the Veteran the opportunity to corroborate the reported business property rental expenses as listed on his VA Forms 21-4185.  The Veteran should be sent a letter requesting that he submit acceptable documentation (such as cancelled checks or a copy of a signed rental agreement) corroborating his payment of rental expenses on his business property for the years 2002 through 2006.  

The Board wishes to emphasize to the Veteran the importance of cooperating with VA's request on this matter, as verification of his business property rental expenses may help to significantly reduce what is currently a very substantial debt of $62,066.00.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide acceptable documentation (such as cancelled checks or a copy of a signed rental agreement) corroborating his payment of rental expenses on his business property for the years 2002 through 2006.  

This letter should emphasize to the Veteran the importance of cooperating with VA's request on this matter, as verification of his business property rental expenses may help to significantly reduce what is currently a very substantial debt of $62,066.00.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


